Name: 2010/667/EU: Commission Decision of 4Ã November 2010 amending Decision 2007/66/EC on a temporary experiment with regard to increasing the maximum weight of a lot of certain fodder plant seeds under Council Directive 66/401/EEC (notified under document C(2010) 7474) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  technology and technical regulations;  marketing;  European Union law
 Date Published: 2010-11-05

 5.11.2010 EN Official Journal of the European Union L 288/23 COMMISSION DECISION of 4 November 2010 amending Decision 2007/66/EC on a temporary experiment with regard to increasing the maximum weight of a lot of certain fodder plant seeds under Council Directive 66/401/EEC (notified under document C(2010) 7474) (Text with EEA relevance) (2010/667/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 13a thereof, Whereas: (1) The temporary experiment provided for in Commission Decision 2007/66/EC (2) is to end on 30 June 2012. (2) Decision 2007/66/EC requires that the ISTA (International Seed Testing Association)/ISF (International Seed Federation) Experiment on Herbage Seed Lot Size, as adopted by the Council of the OECD (Organisation for Economic Cooperation and Development), be followed, when derogating from the maximum size of gramineae seed lots. The ISTA/ISF Experiment on Herbage Seed Lot Size continues until 31 December 2013. (3) The temporary experiment provided for in Decision 2007/66/EC should also end on 31 December 2013 in order to align the end date of that experiment with the end date of the ISTA/ISF experiment. (4) In addition, the reference to the ISTA/ISF experiment should be updated as there is a new website. (5) Decision 2007/66/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2007/66/EC is replaced by the following: Article 3 The temporary experiment shall start on 1 January 2007 and end on 31 December 2013.. Article 2 Footnote 1 of the Annex to Decision 2007/66/EC is replaced by the following: (1) http://www.seedtest.org/en/ista_isf_experiment_on_herbage_seed_lot_size_content---1--1265--484.html. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 November 2010. For the Commission John DALLI Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. (2) OJ L 32, 6.2.2007, p. 161.